         Case 20-50027-KKS     Doc 43    Filed 05/19/21   Page 1 of 4




         IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF FLORIDA
                   PENSACOLA DIVISION


IN RE:
                             CASE NO.: 20-50027-KKS
RICHARDSON, CHRISTI MARGARET     CHAPTER 7

           Debtor(s)
      ___________________________/

  ORDER GRANTING TRUSTEE’S MOTION TO (1) APPROVE
  SHORT SELL OF PROPERTY FREE AND CLEAR OF LIENS,
CLAIMS, ENCUMBRANCES, AND INTERESTS PURSUANT TO 11
   U.S.C. §363(b), (f) and (m), (II) SURCHARGE AGREEMENT
 BETWEEN SECURED LENDER AND THE ESTATE, AND (III)
                    OTHER RELIEF (DOC #36)

      This matter is before the Court on the Trustee’s Motion to (I)Approve

a Short Sale of Real Property Free and Clear of All Liens, Claims,

Encumbrances, and Interests, Pursuant to 11 U.S.C. § 363 (b), (f) and (m),

(II) Surcharge Agreement Between Secured Lender and the Estate, (III), and

Other Relief (Doc# 36) filed by Karin A. Garvin (“Trustee”), as Trustee of

the bankruptcy estate of Christi Margaret Richardson (“Debtor”). On the




                                     1
         Case 20-50027-KKS       Doc 43     Filed 05/19/21   Page 2 of 4




date of filing, the Debtor owned real property located at 504 E 3ed St., Lynn

Haven, FL 32444(“the Real Property”), and further described as:

      Lot 5, Block D, Re-Plat of Blocks D, G, H, and K Bay Park Manor
      Lynn haven Florida, according to the map or plat thereof, as recorded
      in Plat Book 7, Pages(s) 80, of the Public Records of Bay County,
      Florida

      The Debtor scheduled the Property as having a value of “Unknown”

subject to a mortgage in favor of Bayview Loan Servicing in the amount of

approximately $139,146.00. The Trustee’s sale of the Real Property “as is”

and “where is” and the Trustee shall have no obligation to make any repairs

or improvements to the Real property as a condition of the sale. The Trustee

seeks authorization to sell and the Secured Creditor consents to the Real

Property’s sale and the creation of a carve-out fund of $6,250.00 to the estate

and a $10,000.00 Buyers Premium to the estate, and to have deducted from

the proceeds of the sale sums to satisfy all normal real estate closing costs

and fees, including but not limited to, document stamps, property taxes,

realtor fee, etc., and any liens, if any binding against the Real Property. 11

US.C. §363 (f) authorizes the Trustee to sell such property if the “price at




                                        2
         Case 20-50027-KKS      Doc 43     Filed 05/19/21   Page 3 of 4




which such property to be sold is greater than the aggregate value of all liens

on such property.” In accordance with Rule 2002, Bankruptcy Rules of

Procedure, a Notice of Intent to Sell Real Property of the Estate has been

filed and said notice served of the sale of 504 E. 3rd St., Lynn Haven, Florida

32444, on all creditors and parties in interest. Rule 6004 (g) of the Federal

Rules of Bankruptcy Procedure provides that an Order authorizing the sale

of the Bankruptcy estate property is stayed for ten (10) days after its entry

date unless the Court orders otherwise. After a hearing on May 13, 2021,

and for good cause shown, it is:

ORDERED that:

   1. The Trustee’s Motion to Sell Free and Clear of Liens and

Encumbrances Pursuant to 11 U.S.C. §363(b)(f) and (h), if applicable, is

GRANTED, and the Trustee is authorized to execute a deed in the Real




                                       3
          Case 20-50027-KKS      Doc 43     Filed 05/19/21   Page 4 of 4




Property described above to the buyer, conveying the right, title and interest

of the debtor’s estate free and clear of all liens and encumbrances whose

holders were duly noticed with this matter;

   2. The Trustee is authorized to pay all real estate taxes, closing costs,

expenses and administrative costs related to the sale as set forth in the Real

Estate Contract for Sale;

   3. The Sale is effective immediately and that the stay period

of Federal Rule 6004(g) does not apply.

DONE and ORDERED on _____________________________________.
                    May 19, 2021




                                 _________________________________
                                  KAREN K SPECIE
                                  U.S. BANKRUPTCY JUDGE

Order Prepared by:
Karin A. Garvin, Trustee
The Trustee, Karin A Garvin, is directed to serve a copy of this order on
interested parties and file a certificate of service with the Court within three
(3) days of entry of the order.




                                        4
